Title: From John Adams to Robert R. Livingston, 15 June 1782
From: Adams, John
To: Livingston, Robert R.



No. 13.
The Hague June 15. 1782
Sir

This Morning, I made a Visit to the Grand Pensionary Mr Van Bleiswick, and had a long Conference with him concerning the Plan of a Treaty of Commerce, which is now under Consideration, and endeavoured to remove some of his objections, and to explain to him the Grounds and Reasons of certain Articles which have been objected to by others—particularly the Article which respects France and that which respects Spain. He made Light of most of the Objections which had been Stated to the Plan and thought it would be easy to agree upon it but there must be time for the Cities to deliberate.
I asked him, if they did not intend to do us the Honour, Soon of Sending an Ambassador to Congress? and Consuls, at least to Boston and Philadelphia. He thought it would be very proper—but Said they had some difficulty in finding a Man, who was suitable, and at the Same time willing to undertake so long a Voyage. I asked him, if it would not be convenient to send a Frigate to America, to carry the Treaty, their Ambassador and Consuls all together, when all should be ready? He Said he could not Say whether a Frigate could be Spared.
Very well, says I Smiling, and pointing to the Prince’s Picture, I’le go and make my Court to His Highness and pray him to send a Frigate to Philadelphia, with a Treaty an Ambassador and two Consuls, and to take under her Convoy all Merchant Vessells ready to go. Excellent says he, Smiling, I wish you good Luck.
We had a great deal of Conversation too concerning Peace, but as I regard all this as idle, it is not worth while to repeat it. When a Minister shall appear, at Paris or elsewhere with Full Powers from the King of England to treat with the United States of America, I shall think there is Something more than Artifice to raise the Stocks and lay Snares for Sailors to be caught by Press Gangs.

I have the Honour to be.

